DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,638,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the subject matter of instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2014/190562).
 	Tan et al. disclose A filter arrangement for an aquarium, the filter arrangement comprising:
(a) a housing assembly (11, 21) defining an interior volume;
(b) a filter cartridge (1, 2) within the interior volume;
(c) a pump assembly including a pump (4) having an inlet (41) and an outlet (42);
(d) a functional equivalent of a transfer tube assembly (24; Fig. 14) having an inlet and an outlet; the transfer tube assembly inlet being operably connected to the pump outlet (Fig. 14; page 7 - The water pump 4 includes a water inlet 41 and a pump drain 42. The pump drain 42 of the water pump 4 communicates with the inlet pipe 24 of the filter cartridge 2, so that the liquid to be filtered is pumped from the inlet pipe 24 into the liquid filter cartridge 2 by the water pump 4, and the filtered liquid flowing through the filter material 1 is carried by the wall of the cartridge. The drain port 211 on the tube 21 is discharged outside the liquid filter cartridge.), and the transfer tube outlet being in fluid communication with the interior volume (Fig. 14); (i) the transfer tube assembly including a tube structure (Fig. 14); and
(e) a valve assembly (25) for controlling flow through the transfer tube assembly; the valve assembly having a valve body (2522);
(i) the valve body being rotatably disposed within the tube structure (Figs. 9, 10, 14); and (ii) the valve body being rotatable between a closed position and an open position (page 7 - Thus, when the hand grip 251 is rotated to drive the rotary link 253, the valve body 2522 gradually closes the pipe wall water inlet hole 241 of the water inlet pipe 24 as the valve base 2521 rotates, that is, rotates from the state shown in FIG. 9 to FIG. In the illustrated state; or the valve body 2522 gradually opens the tube wall water inlet hole 241 of the inlet pipe 24 as the valve base 2521 rotates, that is, rotates from the state shown in FIG. 10 to the state shown in FIG.). Tan et al. do not disclose that 90 degrees or less of rotation.
  	It is submitted that it would have been well within the purview of the skilled artisan to make the rotation 90 degrees of less in order to, for example, be able to tell the position of the valve within the housing by merely observing the position of the valve operator. 
 	Per claim 2, wherein the valve assembly further includes a valve operator (251, 253) connected to the valve body.
 	Per claim 3, wherein:
(a) the valve body has a rotational axis (Figs. 9, 10);
(b) the tube structure has a longitudinal axis (Figs. 9-10, 14); and
wherein the rotational axis is perpendicular to the longitudinal axis (Figs. 9-10, 14).
 	Per claim 4, wherein the tube structure comprises a first tube half and a second tube half mated to the first tube half (Fig. 16).
 	
  	Per claim 7, wherein the housing assembly further includes a removable cover (23) having an aperture (331; Fig. 13); and a portion of the valve operator extends through the aperture of the removable cover (Figs. 9, 10).
 	Per claim 11, Tan et al. do not explicitly disclose wherein the valve assembly further includes a seal member mounted to the valve operator; the seal member providing a seal between the valve operator and the tube structure.
  	It is submitted that it would have been well within the purview of the skilled artisan to provide the arrangement such that the valve assembly further includes a seal member mounted to the valve operator; the seal member providing a seal between the valve operator and the tube structure in order to, for example, prevent water leakage between non-integral tube parts. 
 	Per claim 12, a method of controlling flow; the method comprising:
(a) providing a housing assembly (11, 21) defining an interior volume (Figs. 8-10; 14); a filter cartridge (1, 2) within the interior volume; a pump assembly (4) including a pump (4) having an inlet (41) and an outlet (42); a functional equivalent of a transfer tube assembly (24; Fig. 14) having an inlet and an outlet (Fig. 14); the transfer tube assembly inlet being operably connected to the pump outlet (Fig. 14; page 7 - The water pump 4 includes a water inlet 41 and a pump drain 42. The pump drain 42 of the water pump 4 communicates with the inlet pipe 24 of the filter cartridge 2, so that the liquid to be filtered is pumped from the inlet pipe 24 into the liquid filter cartridge 2 by the water pump 4, and the filtered liquid flowing through the filter material 1 is carried by the wall of the cartridge. The drain port 211 on the tube 21 is discharged outside the liquid filter cartridge.), and the transfer tube outlet being in fluid communication with the interior volume (Fig. 14); the transfer tube assembly including a tube structure (Fig. 14); and (b) controlling flow through the transfer tube assembly by rotating a valve body (2522) between a closed position and an open position using a valve body rotatably disposed within the tube structure (page 7 - Thus, when the hand grip 251 is rotated to drive the rotary link 253, the valve body 2522 gradually closes the pipe wall water inlet hole 241 of the water inlet pipe 24 as the valve base 2521 rotates, that is, rotates from the state shown in FIG. 9 to FIG. In the illustrated state; or the valve body 2522 gradually opens the tube wall water inlet hole 241 of the inlet pipe 24 as the valve base 2521 rotates, that is, rotates from the state shown in FIG. 10 to the state shown in FIG.). Tan et al. do not disclose the rotation being 90 degrees or less of rotation.
It is submitted that it would have been well within the purview of the skilled artisan to make the rotation 90 degrees of less in order to, for example, be able to tell the position of the valve within the housing by merely observing the position of the valve operator.
 	Per claim 13, wherein:
(a) the valve body has a rotational axis (Figs. 9, 10);
(b) the tube structure has a longitudinal axis (Figs. 9-10, 14); and
wherein the rotational axis is perpendicular to the longitudinal axis (Figs. 9-10, 14).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2014/190562) in view of JP 2004-528041.
The filter arrangement of Tan et al. is described above. Tan et al. do not explicitly disclose wherein the valve operator includes an indicator for providing a visual indication of the position of the valve operator.
JP 2004-528041 disclose wherein a valve operator includes an indicator (158A) for providing a visual indication of the position of the valve operator ([0025]) in order to, for example, avoid user confusion.
Accordingly, it would have been readily obvious for the skilled artisan to modify the arrangement of Tan et al. such that it includes wherein the valve operator includes an indicator for providing a visual indication of the position of the valve operator.
Allowable Subject Matter
Claims 5-6, 9-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and applicant submits a proper, timely filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  While claims 1, 2, 4 and 12 are not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the arrangement or method further comprising the elements as recited in claims 5-6, 9-10 and 15.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
10/20/22